Name: Commission Regulation (EU) NoÃ 805/2011 of 10Ã August 2011 laying down detailed rules for air traffic controllersÃ¢ licences and certain certificates pursuant to Regulation (EC) NoÃ 216/2008 of the European Parliament and of the Council Text with EEA relevance
 Type: Regulation
 Subject Matter: organisation of teaching;  transport policy;  air and space transport;  employment
 Date Published: nan

 11.8.2011 EN Official Journal of the European Union L 206/21 COMMISSION REGULATION (EU) No 805/2011 of 10 August 2011 laying down detailed rules for air traffic controllers licences and certain certificates pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (1), and in particular Article 8c(10) thereof, Whereas: (1) Regulation (EC) No 216/2008 aims at establishing and maintaining a high uniform level of civil aviation safety in Europe. That Regulation provides for the means of achieving that objective and other objectives in the field of civil aviation safety. (2) The implementation of Regulation (EC) No 216/2008, as well as the new Single European Sky II legislation (2) requires the establishment of more detailed implementing rules, in particular concerning the licensing of air traffic controllers, in order to maintain a high uniform level of civil aviation safety in Europe, to achieve the highest standards of responsibility and competence, to improve the availability of air traffic controllers and to promote the mutual recognition of licences while pursuing the objective of an overall improvement in air traffic safety and competence of personnel. (3) Air traffic controllers as well as persons and organisations involved in the training, testing, checking or medical assessment of those air traffic controllers, have to comply with the relevant essential requirements set out in Annex Vb to Regulation (EC) No 216/2008. According to that Regulation air traffic controllers as well as persons and organisations involved in their training should be certified or licensed once they have been found to comply with the essential requirements. (4) The licence introduced by Directive 2006/23/EC of the European Parliament and of the Council of 5 April 2006 on a Community air traffic controller licence (3) has proved to be as a successful tool for recognising the specific role which air traffic controllers play in the safe provision of air traffic control. The establishment of Union-wide competence standards has reduced fragmentation in this field, making for more efficient organisation of work in the framework of growing regional collaboration between air navigation service providers. Therefore, maintaining and enhancing the common licensing scheme for air traffic controllers in the Union is an essential element of the European air traffic control system. (5) Directive 2006/23/EC has been repealed by Regulation (EC) No 1108/2009 of the European Parliament and of the Council (4). However, the provisions of Directive 2006/23/EC continue to apply until the date of application of the measures referred to in Article 8c(10) of Regulation (EC) No 216/2008. This Regulation provides for those measures. (6) The provisions of this Regulation reflect the state of the art, including best practices and scientific and technical progress, in the field of air traffic controller training. They have been developed on the basis of Directive 2006/23/EC and provide for the Member States a common transposition of the Standards and Recommended Practices set by the Convention on International Civil Aviation, signed in Chicago on 7 December 1944 and the Safety Regulatory Requirements adopted by the European Organisation for the Safety of Air Navigation (Eurocontrol) set up by the International Convention of 13 December 1960. (7) In order to ensure uniformity in the application of common air traffic controller licensing and medical certification requirements common procedures should be followed by the competent authorities of the Member States and, where applicable, the European Aviation Safety Agency, the Agency, to assess compliance with these requirements; the Agency should develop certification specifications, acceptable means of compliance and guidance material to facilitate the necessary regulatory uniformity. (8) The particular characteristics of air traffic in the Union call for the introduction and effective application of common competence standards for air traffic controllers employed by air navigation service providers providing air traffic management and air navigation services (ATM/ANS) to the public. (9) Member States should however, as far as practicable, ensure that services provided or made available by military personnel to the public offer a level of safety that is at least equivalent to the level required by the essential requirements set out in Annex Vb of the Basic Regulation. Therefore, Member States may also decide to apply this Regulation to their military personnel providing services to the public referred to in Article 1(2)(c) of that Regulation. (10) Authorities performing supervision and verification of compliance should be sufficiently independent of air navigation service providers and training providers. The authorities must also remain capable of performing their tasks efficiently. The competent authority designated for the purpose of this Regulation may be the same body or bodies nominated or established in accordance with Article 4 of Regulation (EC) No 549/2004 of the European Parliament and of the Council of 10 March 2004 laying down the framework for the creation of the single European sky (5), as amended by Regulation (EC) No 1070/2009. The Agency should act as a competent authority for the purpose of this Regulation to issue and renew the certificates of air traffic controller training organisations located outside the territory of the Member States and where relevant, their personnel. (11) The provision of air navigation services requires highly skilled personnel whose competence can be demonstrated by several means. For air traffic control the appropriate means is to maintain a common licensing scheme for air traffic controllers in the Union, to be seen as a kind of diploma, for each individual air traffic controller. The rating on a licence should indicate the type of air traffic service an air traffic controller is competent to provide. At the same time, the endorsements included on the licence reflect both the specific skills of the controller and the authorisation by the competent authorities to provide services for a particular sector or group of sectors. That is why the authorities should be in a position to evaluate the competence of air traffic controllers when issuing licences or extending the validity of the endorsements. The competent authorities should also be in a position to suspend a licence, ratings or endorsements when competence is in doubt. (12) Acknowledging the need to strengthen further the safety culture especially by integrating reliable incident reporting and Just Culture in order to learn from incidents, this Regulation should not establish an automatic link between an incident and the suspension of a licence, rating or endorsement. Revocation of a licence should be considered as the last resort for extreme cases. (13) In order to enhance the confidence of Member States in each others air traffic controller licensing systems, common rules for obtaining and maintaining licences are indispensable. It is therefore important, with a view to ensuring the highest level of safety, to introduce uniform requirements as regards training, qualifications, competence and access to the profession of air traffic controller. This should lead to the provision of safe, high-quality air traffic control services and contribute to the recognition of licences throughout the Union, thereby increasing freedom of movement and improving the availability of air traffic controllers. (14) This Regulation should not lead to circumvention of existing national provisions governing the rights and obligations applicable to the employment relationship between an employer and applicant air traffic controllers. (15) In order to make skills comparable throughout the Union, they need to become structured in a clear and generally accepted way. This will help to guarantee safety not only within the airspace under the control of one air navigation service provider, but especially at the interface between different service providers. (16) In many incidents and accidents, communication plays a significant role. Therefore, this Regulation lays down detailed language knowledge requirements for air traffic controllers. Those requirements are based on the requirements adopted by the International Civil Aviation Organisation (ICAO) and provide a means of enforcing these internationally accepted standards. There is a need for observance of the principles of non-discrimination, transparency and proportionality in language requirements, so as to encourage free movement while ensuring safety. (17) The objectives of initial training are described in Eurocontrols Specification for the ATCO Common Core Content Initial Training developed at the request of the members of Eurocontrol and are considered the appropriate standards. For unit training the lack of generally accepted standards needs to be offset by a range of measures, including the approval of examiners and competence assessors, which should guarantee high standards of competence. This is all the more important as unit training is very costly and decisive in terms of safety. ICAO has developed standards also in areas where there are no common European training requirements. In the absence of European training requirements Member States may rely on such ICAO standards. (18) Medical requirements have been developed at the request of Eurocontrol Member States and are considered as appropriate standards for the purpose of ensuring compliance with this Regulation. In particular the issue of medical certificates should be consistent with the Requirements for European Class 3 Medical Certification of Air Traffic Controllers laid down by Eurocontrol. (19) The certification of training organisations should be considered, in terms of safety, as one of the decisive factors contributing to the quality of air traffic controller training. Therefore it is necessary to lay down the requirements for training organisations. Training should be seen as a service similar to air navigation services, also subject to a certification process. This Regulation should make it possible to certify training by type of training, by package of training services or by package of training and air navigation services, without losing sight of the particular characteristics of training. (20) This Regulation confirms long-standing case-law of the Court of Justice of the European Union in the field of mutual recognition of diplomas and freedom of movement of workers. The principle of proportionality, reasoned justifications for the imposition of compensation measures and the provision of appropriate appeal procedures constitute basic principles which need to become applicable to the air traffic management sector in a more visible manner. Member States should be entitled to refuse to recognise licences not issued in accordance with this Regulation. Since this Regulation is aimed at ensuring the mutual recognition of licences, it does not regulate the conditions concerning access to employment. (21) The profession of air traffic controller is subject to technical innovations which call for such controllers skills to be regularly updated. The necessary adaptations of this Regulation to the technical developments and scientific progress should follow the appropriate procedure with scrutiny provided for in Article 5a of Council Decision 1999/468/EC (6). (22) This Regulation may have an impact on the daily working practices of air traffic controllers. The social partners should be informed and consulted in an appropriate way on all measures having significant social implications. Therefore, the social partners have been consulted within the fast-track procedure of the Agency. The Sectoral Dialogue Committee set up under Commission Decision 98/500/EC of 20 May 1998 on the establishment of Sectoral Dialogue Committees promoting the Dialogue between the social partners at European level (7) should be consulted in an appropriate way on further implementing measures taken by the Commission. (23) The general conditions for obtaining a licence, insofar as they relate to age, medical requirements, educational requirements and initial training, should not affect the holders of existing licences. Licences and medical certificates issued by Member States in accordance with Directive 2006/23/EC should be considered as having been issued in accordance with this Regulation in order to guarantee continuation of existing licence privileges and a smooth transition for all licence holders and for the competent authorities. (24) Derogations should be provided for in order to allow for the continued application of diverging national practices with regard to issues where common rules were not yet established during the accelerated procedure applied for these first phase implementing measures. (25) The Agency should make an evaluation of the European air traffic controller licensing system and of further improvements necessary towards a total aviation system approach and to establish full compliance with the essential requirements as described in Annex Vb of Regulation (EC) No 216/2008, with a view to submitting an opinion to the Commission, including possible amendments to this Regulation. (26) This opinion should also address those issues where, in first stage, under the accelerated procedure there was no possibility to establish common rules instead of the diverging national varieties and thus it is proposed to maintain the applicability of Member States national legislation, where applicable, on a transitional basis. (27) The measures provided for in this Regulation are based on the Opinion issued by the Agency in accordance with Articles 17(2)(b) and 19(1) of Regulation (EC) No 216/2008. (28) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 65 of the Regulation (EC) No 216/2008, HAS ADOPTED THIS REGULATION: CHAPTER I GENERAL PROVISIONS Article 1 Objective The objective of this Regulation is to increase safety standards and to improve the operation of the air traffic control system within the Union through the issuing of an air traffic controller licence based on common licensing requirements. Article 2 Subject matter and scope 1. This Regulation lays down detailed rules for the issue, suspension, and revocation of licences of air traffic controllers and student air traffic controllers, of associated ratings, endorsements, medical certificates and of certificates of training organisations and the conditions of their validity, renewal, revalidation and use. 2. This Regulation shall apply to: (a) student air traffic controllers, (b) air traffic controllers exercising their functions within the scope of Regulation (EC) No 216/2008, and (c) persons and organisations involved in the licensing, training, testing, checking or medical assessment of applicants in accordance with this Regulation. 3. Subject to Article 1(3) of Regulation (EC) No 216/2008, Member States shall, as far as practicable, ensure that services provided or made available by military personnel to the public referred to in Article 1(2)(c) of that Regulation offer a level of safety that is at least equivalent to the level required by the essential requirements as defined in Annex Vb of that Regulation. 4. With the objective to achieve a harmonised level of safety within the European airspace, Member States may decide to apply this Regulation to their military personnel providing services to the public referred to in Article 1(2)(c) of that Regulation. 5. Air traffic control services within the scope of Regulation (EC) No 216/2008 shall only be provided by air traffic controllers licensed in accordance with this Regulation. Article 3 Definitions For the purposes of this Regulation, the following definitions shall apply: 1. air traffic control service means a service provided for the purpose of preventing collisions between aircraft, and, on the manoeuvring area, between aircraft and obstructions, and expediting and maintaining an orderly flow of air traffic; 2. air navigation service providers means any public or private entity providing air navigation services for general air traffic; 3. general air traffic means all movements of civil aircraft, as well as all movements of State aircraft (including military, customs and police aircraft) when these movements are carried out in conformity with the procedures of the ICAO; 4. licence means a certificate, by whatever name it may be known, issued and endorsed in accordance with this Regulation and entitling its lawful holder to provide air traffic control services in accordance with the ratings and endorsements contained therein; 5. rating means the authorisation entered on or associated with a licence and forming part thereof, stating specific conditions, privileges or limitations pertaining to such licence; 6. rating endorsement means the authorisation entered on and forming part of a licence, indicating the specific conditions, privileges or limitations pertaining to the relevant rating; 7. unit endorsement means the authorisation entered on and forming part of a licence, indicating the ICAO location indicator and the sectors and/or working positions where the holder of the licence is competent to work; 8. language endorsement means the authorisation entered on and forming part of a licence, indicating the language proficiency of the holder; 9. instructor endorsement means the authorisation entered on and forming part of a licence, indicating the competence of the holder to give on-the-job training instruction; 10. ICAO location indicator means the four-letter code group formulated in accordance with rules prescribed by ICAO in its manual DOC 7910 and assigned to the location of an aeronautical fixed station; 11. sector means a part of a control area and/or part of a flight information region/upper region; 12. training means the entirety of theoretical courses, practical exercises, including simulation, and on-the-job training required in order to acquire and maintain the skills to deliver safe, high quality air traffic control services; it consists of: (a) initial training, providing basic and rating training, leading to the grant of a student licence, (b) unit training, including transitional training prior to on-the-job training and on-the-job training, leading to the grant of an air traffic controller licence, (c) continuation training, keeping the endorsements of the licence valid, (d) training of on-the-job training instructors, leading to the grant of the instructor endorsement, (e) training of licence holders entitled to act as competence examiners and/or competence assessors in accordance with Article 24; 13. training organisation means an organisation which has been certified by the competent authority to provide one or more types of training; 14. Unit Competence Scheme means an approved scheme indicating the method by which the unit maintains the competence of its licence holders; 15. Unit Training Plan means an approved plan detailing the processes and timing required toallow the unit procedures to be applied to the local area under the supervision of an on-the-job-training instructor. Article 4 Competent authority For the purpose of this Regulation, the competent authority shall be the authority nominated or established by each Member State as their national supervisory authority in order to assume the tasks assigned to such authority under this Regulation with the exception of the certification of training organisations referred to in Article 27, where the competent authority shall be: (a) the authority nominated or established by the Member State where the applicant has its principal place of operation or, if any, its registered office, unless provided otherwise in bi-or multilateral agreements between Member States or competent authorities; (b) the Agency if the applicant has its principle place of operation or, if any, its registered office, outside the territory of the Member States. CHAPTER II LICENCES, RATINGS AND ENDORSEMENTS Article 5 Application for and issue of licences, ratings and endorsements 1. An application for the issue, revalidation or renewal of licences, associated ratings and/or endorsements shall be submitted to the competent authority in accordance with the procedure established by that authority. 2. The application shall be accompanied by evidence that the applicant is competent to act as an air traffic controller or as a student air traffic controller in accordance with the requirements established in this Regulation. The evidence demonstrating the applicants competence shall relate to knowledge, experience, skills and linguistic proficiency. 3. The licence shall contain all relevant information related to the privileges granted by such document and shall comply with the specifications set out in Annex I. 4. The licence shall remain the property of the person to whom it is granted and who shall sign it. Article 6 Suspension and revocation of licences, ratings and endorsements In accordance with Article 22(2): (a) a licence, rating or endorsement may be suspended when the competence of the air traffic controller is in doubt or in cases of misconduct; (b) a licence may be revoked in cases of gross negligence or abuse. Article 7 Exercise of the privileges of licences The exercise of the privileges granted by a licence shall be dependent on the validity of the ratings, endorsements and of the medical certificate. Article 8 Student air traffic controller licence 1. Holders of a student air traffic controller licence shall be authorised to provide air traffic control services under the supervision of an on-the-job-training instructor in accordance with the rating(s) and rating endorsement(s) contained in their licence. 2. Applicants for the issue of a student air traffic controller licence shall: (a) be at least 18 years old; (b) hold at least a diploma granting access to university or equivalent, or any other secondary education qualification, which enables them to complete air traffic controller training; (c) have successfully completed approved initial training relevant to the rating, and if applicable, to the rating endorsement, as set out in Part A of Annex II; (d) hold a valid medical certificate; (e) have demonstrated an adequate level of language proficiency in accordance with the requirements set out in Article 13. 3. The student air traffic controller licence shall contain the language endorsement(s) and at least one rating and if applicable, one rating endorsement. Article 9 Air traffic controller licence 1. Holders of an air traffic controller licence shall be authorised to provide air traffic control services in accordance with the ratings and endorsements in their licence. 2. The privileges of an air traffic controller licence shall include the privileges of a student air traffic controller licence as set out in Article 8(1). 3. Applicants for the issue of an air traffic controller licence shall: (a) be at least 21 years old. However, Member States may provide a lower age limit in duly justified cases; (b) hold a student air traffic controller licence; (c) have completed an approved unit training plan and successfully passed the appropriate examinations or assessments in accordance with the requirements set out in Part B of Annex II; (d) hold a valid medical certificate; (e) have demonstrated an adequate level of language proficiency in accordance with the requirements set out in Article 13. 4. The air traffic controller licence shall be validated by the inclusion of one or more ratings and the relevant rating, unit and language endorsements for which training was successfully completed. Article 10 Air traffic controller ratings 1. Licences shall contain one or more of the following ratings in order to indicate the type of service which the licence holder is authorised to provide: (a) the Aerodrome Control Visual (ADV) rating, which shall indicate that the holder of the licence is competent to provide an air traffic control service to aerodrome traffic at an aerodrome that has no published instrument approach or departure procedures; (b) the Aerodrome Control Instrument (ADI) rating, which shall indicate that the holder of the licence is competent to provide an air traffic control service to aerodrome traffic at an aerodrome that has published instrument approach or departure procedures and shall be accompanied by at least one of the rating endorsements described in Article 11(1); (c) the Approach Control Procedural (APP) rating, which shall indicate that the holder of the licence is competent to provide an air traffic control service to arriving, departing or transiting aircraft without the use of surveillance equipment; (d) the Approach Control Surveillance (APS) rating, which shall indicate that the holder of the licence is competent to provide an air traffic control service to arriving, departing or transiting aircraft with the use of surveillance equipment and shall be accompanied by at least one of the rating endorsements described in Article 11(2); (e) the Area Control Procedural (ACP) rating, which shall indicate that the holder of the licence is competent to provide an air traffic control service to aircraft without the use of surveillance equipment; (f) the Area Control Surveillance (ACS) rating, which shall indicate that the holder of the licence is competent to provide an air traffic control service to aircraft with the use of surveillance equipment and shall be accompanied by at least one of the rating endorsements described in Article 11(3). 2. The holder of a rating who has not exercised the privileges associated with that rating for any period of four consecutive years may only commence unit training in that rating after appropriate assessment as to whether the person concerned continues to satisfy the conditions of that rating, and after satisfying any training requirements that result from this assessment. Article 11 Rating endorsements 1. The Aerodrome Control Instrument (ADI) rating shall bear at least one of the following endorsements: (a) the Tower Control (TWR) endorsement, which shall indicate that the holder is competent to provide control services where aerodrome control is provided from one working position; (b) the Ground Movement Control (GMC) endorsement, which shall indicate that the holder of the licence is competent to provide ground movement control; (c) the Ground Movement Surveillance (GMS) endorsement, granted in addition to the Ground Movement Control endorsement or Tower Control endorsement, which shall indicate that the holder is competent to provide ground movement control with the help of aerodrome surface movement guidance systems; (d) the Air Control (AIR) endorsement, which shall indicate that the holder of the licence is competent to provide air control; (e) the Aerodrome Radar Control (RAD) endorsement, granted in addition to the Air Control endorsement or Tower Control endorsement, which shall indicate that the holder of the licence is competent to provide aerodrome control with the help of surveillance radar equipment. 2. The Approach Control Surveillance (APS) rating shall bear at least one of the following endorsements: (a) the Radar (RAD) endorsement, which shall indicate that the holder of the licence is competent to provide an approach control service with the use of primary and/or secondary radar equipment; (b) the Precision Approach Radar (PAR) endorsement, granted in addition to the Radar endorsement, which shall indicate that the holder of the licence is competent to provide ground-controlled precision approaches with the use of precision approach radar equipment to aircraft on the final approach to the runway; (c) the Surveillance Radar Approach (SRA) endorsement, granted in addition to the Radar endorsement, which shall indicate that the holder is competent to provide ground-controlled non-precision approaches with the use of surveillance equipment to aircraft on the final approach to the runway; (d) the Automatic Dependent Surveillance (ADS) endorsement, which shall indicate that the holder is competent to provide an approach control service with the use of automatic dependent surveillance; (e) the Terminal Control (TCL) endorsement, granted in addition to the Radar or Automatic Dependent Surveillance endorsements, which shall indicate that the holder is competent to provide air traffic control services with the use of any surveillance equipment to aircraft operating in a specified terminal area and/or adjacent sectors. 3. The Area Control Surveillance (ACS) rating shall bear at least one of the following endorsements: (a) the Radar (RAD) endorsement, which shall indicate that the holder is competent to provide area control services with the use of surveillance radar equipment; (b) the Automatic Dependent Surveillance (ADS) endorsement, which shall indicate that the holder is competent to provide area control services with the use of automatic dependent surveillance; (c) the Terminal Control (TCL) endorsement, granted in addition to the Radar or Automatic Dependent Surveillance endorsements, which shall indicate that the holder is competent to provide air traffic control services with the use of any surveillance equipment to aircraft operating in a specified terminal area and/or adjacent sectors; (d) the Oceanic Control (OCN) endorsement, which shall indicate that the holder is competent to provide air traffic control services to aircraft operating in an Oceanic Control Area. 4. The holder of a rating endorsement who has not exercised the privileges associated with that rating endorsement for any period of four consecutive years may only commence unit training in that rating endorsement after appropriate assessment as to whether the person concerned continues to satisfy the conditions of that rating endorsement, and after satisfying any training requirements that result from this assessment. Article 12 Unit endorsements 1. The unit endorsement shall indicate that the licence holder is competent to provide air traffic control services for a particular sector, group of sectors or working positions under the responsibility of an air traffic services unit. 2. Unit endorsements shall be valid for an initial period of 12 months. 3. The validity of unit endorsements shall be extended for a subsequent period of 12 months beyond the period provided for in paragraph 2 if the air navigation service provider demonstrates to the competent authority that: (a) the applicant has been exercising the privileges of the licence for a minimum number of hours, as indicated in the approved unit competence scheme, throughout the previous 12 months. (b) the applicants competence has been assessed in accordance with Part C of Annex II and (c) the applicant holds a valid medical certificate. For the application of point (a) of the first subparagraph, operational units within air navigation service providers shall keep records of the hours effectively worked in the sectors, group of sectors or in the working positions for every licence holder working in the unit and shall provide that data to the competent authorities and to the licence holder on request. 4. The minimum number of working hours, leaving aside instruction tasks, required to maintain the validity of the unit endorsement may be reduced for on-the-job training instructors in proportion to the time spent instructing on the working positions for which the extension is applied, as indicated in the approved unit competence scheme. 5. Where unit endorsements cease to be valid, a unit training plan shall be successfully completed so as to revalidate the endorsement. Article 13 Language endorsement 1. Air traffic controllers and student air traffic controllers shall not exercise the privileges of their licence unless they have an English language endorsement. 2. Member States may impose local language requirements when deemed necessary for reasons of safety. Such requirements shall be non-discriminatory, proportionate and transparent and shall be notified to the Agency without delay. 3. For the purpose of paragraphs 1 and 2 the applicant for a language endorsement shall demonstrate at least an operational level (level four) of language proficiency both in the use of phraseology and plain language. To do so, the applicant shall: (a) communicate effectively in voice-only (telephone/radiotelephone) and in face-to-face situations; (b) communicate on common, concrete and work-related topics with accuracy and clarity; (c) use appropriate communicative strategies to exchange messages and to recognise and resolve misunderstandings in a general or work-related context; (d) handle successfully and with relative ease the linguistic challenges presented by a complication or unexpected turn of events that occurs within the context of a routine work situation or communicative task with which they are otherwise familiar and (e) use a dialect or accent which is intelligible to the aeronautical community. 4. The language proficiency level shall be determined in accordance with the rating scale set out in Annex III. 5. Notwithstanding paragraph 3, extended level (level five) of the language proficiency rating scale set out in Annex III in application of paragraphs 1 and 2 may be required by the air navigation service provider, where the operational circumstances of the particular rating or endorsement warrant a higher level for imperative reasons of safety. Such a requirement shall be non-discriminatory, proportionate, transparent and objectively justified by the air navigation service provider wishing to apply the higher level of proficiency and approved by the competent authority. 6. The language proficiency of the applicant shall be formally evaluated at regular intervals. Except for applicants that have demonstrated language proficiency at an expert level (level six) in accordance with Annex III, the language endorsement shall be valid for a renewable period of: (a) three years if the level demonstrated is operational level (level four) in accordance with Annex III or (b) six years if the level demonstrated is extended level (level five) in accordance with Annex III. 7. Language proficiency shall be demonstrated by a certificate issued after a transparent and objective assessment procedure approved by the competent authority. Article 14 Instructor endorsement 1. Holders of an instructor endorsement shall be authorised to provide on-the-job training and supervision at a working position for areas covered by a valid unit endorsement. 2. Applicants for the issue of an instructor endorsement shall: (a) hold an air traffic controller licence; (b) have exercised the privileges of an air traffic controller licence for an immediately preceding period of at least one year, or such longer duration as is fixed by the competent authority having regard to the ratings and endorsements for which instruction is given and (c) have successfully completed an approved on-the-job training instructor course during which the required knowledge and pedagogical skills were assessed through appropriate examinations. 3. The instructor endorsement shall be valid for a renewable period of three years. CHAPTER III MEDICAL CERTIFICATION Article 15 Application for and issue of medical certificates 1. Applications for the issue, revalidation or renewal of medical certificates shall be submitted to the competent authority in accordance with the procedure established by that authority. 2. Medical certificates shall be issued by a competent medical body of the competent authority or by aero medical examiners or aero medical centres approved by that authority. 3. The issuing of medical certificates shall be consistent with the provisions of Annex I to the Chicago Convention on International Civil Aviation and the Requirements for European Class 3 Medical Certification of Air Traffic Controllers laid down by Eurocontrol. 4. Competent authorities shall ensure that effective review or appeal procedures are put in place with the appropriate involvement of independent medical advisors. Article 16 Validity of medical certificates 1. Medical certificates shall be valid for a period of: (a) 24 months until the air traffic controller reaches the age of 40; (b) 12 months after the age of 40. 2. The periods referred to in paragraph 1 shall be calculated from the date of the medical examination in the case of initial issue and renewal of a medical certificate, and from the expiry date of the previous medical certificate in the case of revalidation. 3. Examinations for the revalidation of a medical certificate may be undertaken up to 45 days prior to the expiry date of the medical certificate. 4. If the air traffic controller does not undergo an examination for the revalidation by the date on which the certificate expires, a renewal examination shall be required. 5. The medical certificate may be limited, suspended or revoked at any time if the medical condition of the holder so requires. Article 17 Reduced medical fitness 1. Licence holders shall: (a) not exercise the privileges of their licence at any time when they are aware of any decrease in their medical fitness which might render them unable to safely exercise the privileges of the licence; (b) notify the relevant air navigation service provider that they are becoming aware of any decrease in medical fitness or are under the influence of any psychoactive substance or medicines which might render them unable to safely exercise the privileges of the licence. 2. Air navigation service providers shall establish procedures to manage the operational impact of cases of reduced medical fitness and inform the competent authority when a licence holder has been assessed as medically unfit. 3. The procedures referred to in paragraph (2) shall be approved by the competent authority. CHAPTER IV REQUIREMENTS FOR TRAINING ORGANISATIONS Article 18 Certification of training organisations 1. Applications for training organisation certification shall be submitted to the competent authority in accordance with the procedure established by that authority. 2. Training organisations shall demonstrate by evidence that they are adequately staffed and equipped and operate in an environment suitable for the provision of the training necessary to obtain or maintain student air traffic controller licences and air traffic controller licences. 3. Training organisations shall grant access to any person authorised by the competent authority to the relevant premises in order to examine the relevant records, data, procedures and any other material relevant to the execution of the tasks of the competent authority. Article 19 Management system of training organisations Training organisations shall: (a) have an efficient management system and sufficient staff with adequate qualifications and experience to provide training according to this Regulation; (b) clearly define lines of safety accountability throughout the approved training organisation, including a direct accountability for safety on the part of senior management; (c) have available the necessary facilities, equipment and accommodation appropriate for the type of training offered; (d) furnish proof of the quality management system as part of the management system in place to monitor compliance with and the adequacy of the systems and procedures which ensure that the training services provided satisfy the requirements set out in this Regulation; (e) include a system of record-keeping that allows adequate storage and reliable traceability of the relevant activities; (f) demonstrate that sufficient funding is available to conduct the training according to this Regulation and that the activities have sufficient insurance cover in accordance with the nature of the training provided. Article 20 Requirements for training courses, initial and unit training plans and unit competence schemes 1. Training organisations shall provide to the competent authority the methodology they will use to establish details of the content, organisation and duration of training courses and where applicable unit training plans and unit competence schemes. 2. This shall include the way examinations or assessments are organised. For examinations related to initial training, including simulation training, the qualifications of the examiners and assessors shall be indicated in detail. CHAPTER V REQUIREMENTS FOR COMPETENT AUTHORITIES Article 21 Independence of the competent authority 1. The competent authorities shall be independent of air navigation service providers and training organisations. This independence shall be achieved through adequate separation, at the functional level at least, between the competent authorities and such providers. Member States shall ensure that competent authorities exercise their powers impartially and transparently. 2. Member States shall notify the Agency of the names and addresses of the competent authorities, as well as any changes thereof. Article 22 Tasks of the competent authorities 1. In order to ensure the levels of competence indispensable for air traffic controllers in order for them to perform their work to high safety standards, the competent authorities shall supervise and monitor their training. 2. The tasks of competent authorities shall include: (a) the issue and revocation of licences, ratings and endorsements for which the relevant training and assessment was completed under the area of responsibility of the competent authority; (b) the revalidation, renewal and suspension of ratings and endorsements, the privileges of which are exercised under the responsibility of the competent authority; (c) the certification of training organisations; (d) the approval of training courses, unit training plans and unit competence schemes; (e) the approval of examiners or competence assessors; (f) the monitoring and auditing of training systems; (g) the establishment of appropriate appeal and notification mechanisms; (h) the approval of the need for extended level (level five) language proficiency in accordance with Article 13(5); (i) the approval of the procedures related to reduced medical fitness in accordance with Article 17(3). Article 23 Issue and maintaining licences, ratings, endorsements and certificates 1. The competent authority shall establish procedures for the application and issue, renewal and revalidation of licences, associated ratings, endorsements and medical certificates. 2. Upon receipt of an application the competent authority shall verify whether the applicant meets the requirements of this Regulation. 3. When satisfied that the applicant meets the requirements of this Regulation, the competent authority shall issue, renew or revalidate the relevant licence, associated rating, endorsement or medical certificate. 4. The license issued by the competent authority shall include the items set out in Annex I. 5. When a license is issued in a language other than English, it shall include an English translation of the items set out in Annex I. Article 24 Competence assessment 1. Competent authorities shall approve the licence holders who are entitled to act as competence examiners or competence assessors for unit and continuation training. 2. The approval shall be valid for a renewable period of three years. Article 25 Record-keeping Competent authorities shall ensure that a database is maintained listing the competencies of all licence holders under their responsibility and the validity dates of their endorsements. Article 26 Exchange of information With due respect to the principles of confidentiality set out in Article 15(3) of Regulation (EC) No 216/2008, competent authorities shall exchange appropriate information and shall assist each other so as to ensure the effective application of this Regulation, particularly in cases involving the free movement of air traffic controllers within the Union. Article 27 Certification procedure for training organisations 1. Competent authorities shall establish procedures for the application, issuance and maintaining the validity of training organisations certificates. 2. Competent authorities shall issue certificates when the applicant training organisation fulfils the requirements laid down in Chapter IV. 3. The certificate may be issued for each type of training or in combination with other air navigation services, whereby the type of training and the type of air navigation service shall be certified as a package of services 4. The certificate shall specify the information in Annex IV. Article 28 Monitoring of training organisations activities and enforcement 1. Competent authorities shall monitor compliance with the requirements and conditions attached to the training organisations certificate. 2. Competent authorities shall audit the training organisations on a regular basis with a view to guaranteeing effective compliance with the standards laid down in this Regulation. 3. In addition to the regular audit, competent authorities may make unannounced inspections to check compliance with the requirements contained in this Regulation. 4. If a competent authority finds that the holder of a training organisations certificate no longer satisfies the requirements or conditions attached to its certificate, it shall take appropriate enforcement measures, which may include withdrawal of the certificate. 5. Certificates issued in accordance with the provisions of this Regulation shall be mutually recognised. Article 29 Recognition of licences 1. Member States shall recognise air traffic controller and student air traffic controller licences and their associated ratings, rating endorsements and language endorsements as well as associated medical certificates issued by other Member States in accordance with this Regulation. However, where a Member States has provided for a lower age limit than 21 pursuant to Article 9(3), the right to exercise of the privileges of the air traffic controller licence holder shall be limited to the territory of the Member State that has issued the licence until the holder reaches the age of 21. In cases where a licence holder exercises the privileges of the licence in a Member State other than that in which the licence was issued, the licence holder shall have the right to exchange his or her licence for a licence issued in the Member State where the privileges are exercised, without additional conditions being imposed. In order to grant a unit endorsement, the competent authority shall require the applicant to fulfil the particular conditions associated with this endorsement, specifying the unit, sector or working position. When establishing the unit training plan, the training organisation shall take due account of the acquired competencies and the experience of the applicant. 2. The competent authority shall approve or reject the unit training plan containing the proposed training for the applicant not later than six weeks after presentation of the evidence, without prejudice to the delay resulting from any appeal that may be made. The competent authority shall ensure that the principles of non-discrimination and proportionality are respected. CHAPTER VI FINAL PROVISIONS Article 30 Compliance with the essential requirements The Agency shall make an evaluation of the air traffic controller licensing system established by this Regulation and of further improvements necessary towards a total aviation system approach and to establish full compliance with the essential requirements as described in Annex Vb of Regulation (EC) No 216/2008 with a view to submitting an opinion to the Commission, including possible amendments to this Regulation. Article 31 Derogations 1. By way of derogation from Article 11 of this Regulation, Member States who have developed national rating endorsements referred to in Article 7(4) of Directive 2006/23/EC may continue to apply the relevant provisions of their national legislation in force at the date of entry into force of this Regulation. 2. By way of derogation from Article 12 of this Regulation, Member States who have provided in accordance with Article 10 of Directive 2006/23/EC that the privileges of a unit endorsement are only to be exercised by licence holders below a given age may continue to apply the relevant provisions of their national legislation in force at the date of entry into force of this Regulation. 3. Where a Member State decides to apply the derogations provided for in paragraphs 1 and 2 it shall notify the Commission and the Agency. Article 32 Transitional arrangements 1. By way of derogation from Annex II Part A of this Regulation, training organisations may continue to apply training plans based on edition of 10 December 2004 of the Eurocontrols Guidelines for air traffic controllers Common Core Content Initial Training for a period of one year after the entry into force of this Regulation. 2. Licences, ratings, endorsements, medical certificates and certificates for training organisations issued in accordance with the relevant provisions of national legislation based on Directive 2006/23/EC at the date of entry into force of this Regulation shall be deemed to be issued in accordance with this Regulation. 3. Applicants for a licence, rating, endorsement, medical certificate or training organisation certificate, who submit their application before the date of entry into force of this Regulation and have not already been issued with a licence, rating, endorsement, medical certificate or training organisation certificate, shall demonstrate compliance with the provisions of this Regulation before the licence, rating, endorsement, medical certificate or training organisation certificate is issued. 4. The competent authority of a Member State to which training organisations having the Agency as the competent authority in accordance with Article 4 have applied for the issue of a certificate before the date of entry into force of this Regulation shall finalise the certification process in coordination with the Agency and transfer the file to the Agency upon the issue of the certificate. 5. The competent authority of a Member State which has had the responsibility for the safety oversight of training organisations having the Agency as the competent authority in accordance with Article 4 shall transfer the safety oversight function of those organisations to the Agency six months after the date of entry into force of this Regulation. Article 33 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 August 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 79, 19.3.2008, p. 1. (2) Regulation (EC) No 1070/2009 of the European Parliament and of the Council of 21 October 2009 amending Regulations (EC) No 549/2004, (EC) No 550/2004, (EC) No 551/2004 and (EC) No 552/2004 in order to improve the performance and sustainability of the European aviation system (OJ L 300, 14.11.2009, p. 34). (3) OJ L 114, 27.4.2006, p. 22. (4) OJ L 309, 24.11.2009, p. 51 (5) OJ L 96, 31.3.2004, p. 10. (6) OJ L 184, 17.7.1999, p. 23. (7) OJ L 225, 12.8.1998, p. 27. ANNEX I SPECIFICATIONS FOR LICENCES Licences issued in accordance with this Regulation shall conform to the following specifications: 1. Details 1.1. The following details must appear on the licence, an asterisk indicating those items which must be translated into English: (a) *name of State or Authority issuing the licence (in bold type); (b) *title of licence (in very bold type); (c) serial number of the licence, in arabic numerals, given by the authority issuing the licence; (d) name of holder in full (in roman alphabet also if script of national language is other than roman); (e) date of birth; (f) nationality of holder; (g) signature of holder; (h) *Certification concerning validity and authorisation for holder to exercise privileges appropriate to the licence, indicating: (i) the ratings, rating endorsements, language endorsements, instructor endorsements and unit endorsements, (ii) the dates when they were first issued, (iii) the dates on which their validity expires; (i) signature of officer issuing the licence and the date of such issue; (j) seal or stamp of authority issuing the licence. 1.2. The licence must be accompanied by a valid medical certificate. 2. Material First quality paper or other suitable material must be used and the items mentioned under point 1 must appear clearly thereon. 3. Colour 3.1. Where the same coloured material is used for all aviation-related licences issued by a Member State, that colour must be white. 3.2. Where aviation-related licences issued by a Member State carry a distinguishing colour marking, the colour of the air traffic controller licence must be yellow. ANNEX II TRAINING REQUIREMENTS PART A Initial training requirements for air traffic controllers The initial training shall ensure that student air traffic controllers satisfy at least the objectives for basic and rating training, as described in Eurocontrols Specification for the ATCO Common Core Content Initial Training, edition of 21 October 2008 (1), so that air traffic controllers are capable of handling air traffic in a safe, quick and efficient way. Initial training shall cover the following subjects: aviation law, air traffic management, including procedures for civil-military cooperation, meteorology, navigation, aircraft and principles of flight, including an understanding between air traffic controller and pilot, human factors, equipment and systems, professional environment, safety and safety culture, safety management systems, unusual/emergency situations, degraded systems and linguistic knowledge, including radiotelephony phraseology. The subjects shall be taught in such a way that they prepare the applicants for the different types of air traffic services and highlight safety aspects. The initial training shall consist of theoretical and practical courses, including simulation, and its duration will be determined in the approved initial training plans. Acquired skills shall ensure that the candidate can be considered competent to handle complex and dense traffic situations, facilitating the transition to unit training. The competence of the candidate after initial training shall be assessed through appropriate examinations or a system of continuous assessment. PART B Unit training requirements for air traffic controllers Unit training plans shall detail the processes and timing required to allow the application of the unit procedures to the local area under the supervision of an on-the-job training instructor. The approved plan shall include indications of all elements of the competence assessment system, including work arrangements, progress assessment and examination, together with procedures for notifying the competent authority. Unit training may contain certain elements of the initial training which are specific to national conditions. During unit training air traffic controllers shall be sufficiently trained in safety, security and crisis management. The duration of unit training shall be determined in the unit training plan. The required skills shall be assessed through appropriate examinations or a system of continuous assessment, by approved competence examiners or assessors who shall be neutral and objective in their judgment. To this end, the competent authorities shall put in place appeal mechanisms to ensure fair treatment of candidates. PART C Continuation training requirements for air traffic controllers Rating and unit endorsements on air traffic controllers licences shall be kept valid through approved continuation training, which consists of training to maintain the skills of air traffic controllers, refresher courses, emergency training and, where appropriate, linguistic training. During continuation training air traffic controllers shall be sufficiently trained in safety, security and crisis management. Continuation training shall consist of theoretical and practical courses, together with simulation. For this purpose, the training organisation shall establish unit competence schemes detailing the processes, manning and timing necessary to provide for the appropriate continuation training and to demonstrate competence. These schemes shall be reviewed and approved at least every three years. The duration of the continuation training shall be decided in accordance with the functional needs of the air traffic controllers working in the unit, in particular in the light of changes or planned changes in procedures or equipment, or in the light of the overall safety management requirements. The competence of each air traffic controller shall be appropriately assessed at least every three years. The air navigation service provider shall ensure that mechanisms are applied to guarantee fair treatment of licence holders where the validity of their endorsements cannot be extended. (1) Edition 1.0, Edition date: 21.10.2008, Reference nr: EUROCONTROL-SPEC-0113. ANNEX III REQUIREMENTS FOR PROFICIENCY IN LANGUAGES Language proficiency rating scale: expert, extended and operational levels Level Pronunciation Uses a dialect and/or accent intelligible to the aeronautical community. Structure Relevant grammatical structures and sentence patterns are determined by language functions appropriate to the task. Vocabulary Fluency Comprehension Interactions Expert 6 Pronunciation, stress, rhythm and intonation, though possibly influenced by the first language or regional variation, almost never interfere with ease of understanding. Both basic and complex grammatical structures and sentence patterns are consistently well controlled. Vocabulary range and accuracy are sufficient to communicate effectively on a wide variety of familiar and unfamiliar topics. Vocabulary is idiomatic, nuanced, and sensitive to register. Able to speak at length with a natural, effortless flow. Varies speech flow for stylistic effect, e.g. to emphasise a point. Uses appropriate discourse markers and connectors spontaneously Comprehension is consistently accurate in nearly all contexts and includes comprehension of linguistic and cultural subtleties. Interacts with ease in nearly all situations. Is sensitive to verbal and non-verbal cues, and responds to them appropriately. Extended 5 Pronunciation, stress, rhythm and intonation, though influenced by the first language or regional variation, rarely interfere with ease of understanding. Basic grammatical structures and sentence patterns are consistently well controlled. Complex structures are attempted but with errors which sometimes interfere with meaning. Vocabulary range and accuracy are sufficient to communicate effectively on common, concrete, and work-related topics. Paraphrases consistently and successfully. Vocabulary is sometimes idiomatic. Able to speak at length with relative ease on familiar topics, but may not vary speech flow as a stylistic device. Can make use of appropriate discourse markers or connectors. Comprehension is accurate on common, concrete, and work-related topics and mostly accurate when the speaker is confronted with a linguistic or situational complication or an unexpected turn of events. Is able to comprehend a range of speech varieties (dialect and/or accent) or registers. Responses are immediate, appropriate, and informative. Manages the speaker/listener relationship effectively. Operational 4 Pronunciation, stress, rhythm and intonation are influenced by the first language or regional variation but only sometimes interfere with ease of understanding. Basic grammatical structures and sentence patterns are used creatively and are usually well controlled. Errors may occur, particularly in unusual or unexpected circumstances, but rarely interfere with meaning. Vocabulary range and accuracy are usually sufficient to communicate effectively on common, concrete, and work-related topics. Can often paraphrase successfully when lacking vocabulary in unusual or unexpected circumstances. Produces stretches of language at an appropriate tempo. There may be occasional loss of fluency on transition from rehearsed or formulaic speech to spontaneous interaction, but this does not prevent effective communication. Can make limited use of discourse markers or connectors. Fillers are not distracting. Comprehension is mostly accurate on common, concrete, and work-related topics when the accent or variety used is sufficiently intelligible for an international community of users. When the speaker is confronted with a linguistic or situational complication or an unexpected turn of events, comprehension may be slower or require clarification strategies. Responses are usually immediate, appropriate, and informative. Initiates and maintains exchanges even when dealing with an unexpected turn of events. Deals adequately with apparent misunderstandings by checking, confirming, or clarifying. Language proficiency rating scale: pre-operational, elementary and pre-elementary levels. Level Pronunciation Uses a dialect and/or accent intelligible to the aeronautical community. Structure Relevant grammatical structures and sentence patterns are determined by language functions appropriate to the task. Vocabulary Fluency Comprehension Interactions Pre-operational 3 Pronunciation, stress, rhythm and intonation are influenced by the first language or regional variation and frequently interfere with ease of understanding. Basic grammatical structures and sentence patterns associated with predictable situations are not always well controlled. Errors frequently interfere with meaning. Vocabulary range and accuracy are often sufficient to communicate on common, concrete, or work-related topics but range is limited and the word choice often inappropriate. Is often unable to paraphrase successfully when lacking vocabulary. Produces stretches of language, but phrasing and pausing are often inappropriate. Hesitations or slowness in language processing may prevent effective communication. Fillers are sometimes distracting. Comprehension is often accurate on common, concrete, and work-related topics when the accent or variety used is sufficiently intelligible for an international community of users. May fail to understand a linguistic or situational complication or an unexpected turn of events. Responses are sometimes immediate, appropriate, and informative. Can initiate and maintain exchanges with reasonable ease on familiar topics and in predictable situations. Generally inadequate when dealing with an unexpected turn of events. Elementary 2 Pronunciation, stress, rhythm and intonation are heavily influenced by the first language or regional variation and usually interfere with ease of understanding. Shows only limited control of a few simple memorised grammatical structures and sentence patterns. Limited vocabulary range consisting only of isolated words and memorised phrases. Can produce very short, isolated, memorised utterances with frequent pausing and a distracting use of fillers to search for expressions and to articulate less familiar words. Comprehension is limited to isolated, memorised phrases when they are carefully and slowly articulated. Response time is slow, and often inappropriate. Interaction is limited to simple routine exchanges. Pre-elementary 1 Performs at a level below the Elementary level. Performs at a level below the Elementary level. Performs at a level below the Elementary level. Performs at a level below the Elementary level. Performs at a level below the Elementary level. Performs at a level below the Elementary level. ANNEX IV Specifications for the certificates of training organisations Certificates of training organisations issued by a competent authority in accordance with this Regulation shall specify: (a) the competent authority issuing the certificate; (b) the applicant (name and address); (c) the type of training and/or services provided which are certified, as applicable; (d) a statement of the applicants conformity with the requirements defined in Chapter V; (e) the date of issue and the period of validity of the certificate.